378 F.2d 59
Cyrill POKLADNIK and wife, Justine Pokladnik, Appellants,v.UNITED STATES of America, Appellee.
No. 23501.
United States Court of Appeals Fifth Circuit.
June 2, 1967.

W. M. Taylor, Jr., H. P. Kucera, Strasburger, Price, Kelton, Miller & Martin, Dallas, Tex., for appellants.
Edwin L. Weisl, Jr., Asst. Atty. Gen., Robert P. Marquis, Edmund B. Clark, Attys., Dept. of Justice, Washington, D. C., Melvin M. Diggs, U. S. Atty., Claude D. Brown, Asst. U. S. Atty., Fort Worth, Tex., for appellee.
Before BELL, GODBOLD and DYER, Circuit Judges.
PER CURIAM:


1
The United States condemned 296 acres of a 383 acre tract owned by appellants to be used as a reservoir and for recreational purposes.


2
On this appeal the Pokladnik's principal contention is that the increase in value of a portion of the remainder of their tract was not a special and direct benefit to the tract and should not have been deducted from their compensation or, in the alternative, if the increase in value was a special and direct benefit it was too speculative to legitimately be taken into account.


3
This contention has been effectively foreclosed by United States v. 2,477.79 Acres of Land, etc., in Bell County, 5 Cir., 1958, 259 F.2d 23, where this Court considered an almost identical contention.


4
We have considered the other contentions of appellants and find them to be without merit.

The judgment is

5
Affirmed.